                              UNITED STATES BANKRUPTCY COURT
                                 NORTHERN DISTRICT OF OHIO
                                    CLEVELAND DIVISION

In re:                                                     Case No. 21-10077-JPS

         BRADLEY VINCENT GRANNEMN                          Chapter 7

                                                           Judge Jessica E. Price Smith
                Debtor(s).

                      NOTICE OF TELEPHONIC MEETING OF CREDITORS

         PLEASE TAKE NOTICE that the Meeting of Creditors originally scheduled for February 19,
2021 (the “Examination”) will not continue in person, rather the meeting will continue AS SCHEDULED
via telephonic means by calling into the conference line and entering the meeting code as follows:

                                   Dial-in Number:
                                                             +1 (234) 255-8509
                              Conference Identification:
                                                              443 592 109#

         Prior to the Examination, WILLIAM J. BALENA (“Counsel”) shall have either emailed to
Trustee or uploaded to the BlueStylus Portal: (1) a copy of the Debtor(s)’ photo identification; (2) proof of
the Debtor(s)’ social security number(s) (through a scan of an original social security card, W-2, Form 1099,
or other acceptable documentation); (3) statements for each of Debtor(s)’ depository and investment
accounts, including checking, savings, and money market accounts, mutual funds and brokerage accounts
for the time period that includes January 11, 2021. If the Debtor(s) and/or Counsel require an alternative
date or means for Examination, Counsel shall contact Trustee to make alternative arrangements.

         PLEASE TAKE FURTHER NOTICE that multiple examinations in different cases are scheduled
at the same time. Your case may not be called immediately at the scheduled time. Please stay on the line
and wait for your matter to be called.

                                                           Respectfully Submitted,

                                                           /s/ Kari B. Coniglio
                                                           Kari B. Coniglio (0081463)
                                                           Chapter 7 Trustee
                                                           200 Public Square, Suite 1400
                                                           Cleveland, OH 44114
                                                           Tel (216) 479-6167
                                                           Fax (216) 937-3766
                                                           kbconiglio@vorys.com




  21-10077-jps      Doc 11      FILED 02/03/21        ENTERED 02/03/21 12:26:22              Page 1 of 2
                                    CERTIFICATE OF SERVICE

       I hereby certify that a copy of the foregoing was electronically transmitted on or about February
3, 2021 via this Court’s CM/ECF system to the following who are listed on the Court’s Electronic Mail
Notice List:

       U.S. Trustee
       William J. Balena, Counsel for Debtor(s)


                                                      /s/ Kari B. Coniglio
                                                      Kari B. Coniglio #0081463
                                                      Chapter 7 Trustee




 21-10077-jps      Doc 11     FILED 02/03/21       ENTERED 02/03/21 12:26:22            Page 2 of 2
